    

 

UNITED STATES DISTRIC T DISTRICT COURT
NORTHERN DISTRICT O HERR LED. OF TEXAS

 

 

 

 

DALLAS DIVISIO
UNITED STATES OF AMERICA JUL 29 2000
v. § Case No. 3:2)-mj-00782-BN *SEALED*
§ CLERK, US. DISTRICT COUR’
JASON SHEROD BALDWIN (1) § by Ui
-_

 

ORDER OF TEMPORARY COMMITMENT

On this date the above named Defendant appeared before the undersigned magistrate judge after having
been arrested in the above numbered action for an offense against the laws of the United States, and

oe government having moved the magistrate judge to hold a hearing to determine whether any condition
or combination of conditions will reasonably assure the Defendant's appearances and the safety of any
otherperson and the community (18 U.S.C. §3142(f), as amended P.L. 98-473, 98 Stat. 1837), and

The government's attorney having moved for a continuance of such hearing

(1 It appearing that the Defendant may not be capable of posting of a monetary bond as a condition to assure
his appearance and the safety of any other person and the community (§3142(c), supra), and that a hearing
on whether the Defendant should be released on bond or should be detained pending disposition of the

criminal charges should be deferred from today's date, and

Defendant having moved for a continuayce so that he can have an attorney present a hearing,

IT IS, THE ORE, ORDERED that t Woe ion Hearing is to be held on 4, is / / FORO

before the undersigned magistrate judge, unless ektendéd for good cause.

*

at

 

 

ITIS FURTHER ORDERED that the Defendant is committed to the custody of the United States Marshal
for confinement in a corrections facility separate, to the extent practicable from persons awaiting or serving
sentences or being held in custody pending appeal, pending the above scheduled detention hearing.

A copy of this order shall be fe to counsel for the parties.

ENTERED this day of

 

 

DAVID L. HORAN
UNITED STATES MAGISTRATE JUDGE

attorney. A continuance on behalf of the Defendant will be granted without a hearing upon the written request of the Defendant or his

“A continuance on behalf of the government will be granted without a hearing only upon the written consent of the Defendant or his
attorney. Continuances shall not exceed five work days from the original setting for the Detention Hearing.
